Citation Nr: 0611094	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  91-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for substance abuse as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) with a history of schizophrenic reaction.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
August 3, 1998, through August 31, 1998.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
August 1992, March 1999, and March 2005, when it was remanded 
for additional development.  


REMAND

In March 2005, the Board remanded the case to the originating 
agency to ensure compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005).  In 
particular, the Board noted that a prior attempt in January 
2004 to comply with the VCAA was inadequate as the veteran 
was not informed of the evidence necessary to substantiate 
his claims.  The Board noted that the RO had neither informed 
the veteran of the evidence and information necessary to 
substantiate these claims nor adequately informed him of the 
proper time frame in which he may submit evidence.  

While the RO provided the veteran with a letter in May 2005 
that addresses the VCAA, this letter does not satisfy the 
notification requirements of the VCAA.  In particular, the 
letter deals with service connection for PTSD with a history 
of schizophrenic reaction treatment, rather than the issues 
remaining on appeal.  On remand, the originating agency 
should ensure compliance with the VCAA as it pertains to the 
claims for (1) service connection for substance abuse as 
secondary to service-connected PTSD with a history of 
schizophrenic reaction; (2) entitlement to a TDIU; and (3) a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29, based on hospitalization from August 3, 1998, through 
August 31, 1998.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the current case, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for his claimed substance abuse 
disability.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and notice that the appellant 
should submit any pertinent evidence in 
his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


